        3:20-cv-03001-SEM-EIL # 1           Page 1 of 6                                             E-FILED
                                                                  Thursday, 02 January, 2020 10:00:23 AM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

CENTRAL LABORERS’ PENSION FUND, NORTHERN )
ILLINOIS AND IOWA HEALTH AND WELFARE        )
FUND, ILLINOIS LABORERS’ AND CONTRACTORS’ )
JOINT APPRENTICESHIP & TRAINING PROGRAM, )
NORTHERN ILLINOIS ANNUITY FUND, NORTH       )
CENTRAL ILLINOIS LABORERS’-EMPLOYERS’       )
COOPERATIVE EDUCATION TRUST, LABORERS’ )
OF ILLINOIS VACATION FUND, LABORERS’ LOCAL )
309 BUILDING FUND, and LABORERS’ LOCAL 309, )
                                            )
                       Plaintiffs,          )
                                            )
v.                                          )                      Case No.
                                            )
IV GENERATION MARTIN MASONRY CO.            )
                                            )
                       Defendant.           )

                                         COMPLAINT

       NOW COME Plaintiffs, CENTRAL LABORERS’ PENSION FUND, et al., by and

through their attorneys, Cavanagh & O’Hara LLP, complaining of the Defendant, IV

GENERATION MARTIN MASONRY CO., and allege as follows:

       1.      This action is brought and maintained in accordance with the provisions of the

Labor Management Relations Act, as amended, 29 U.S.C. 185(a), and the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. §1001 et seq., as amended, in particular 29

U.S.C. §1145 (Section 515 of ERISA), and is a civil action to recover employer contributions

and other amounts owed to Plaintiffs.

       2.      Federal District Courts have exclusive jurisdiction under ERISA over civil actions

like the present action. (See, 29 U.S.C. §1132).




                                                   1
        3:20-cv-03001-SEM-EIL # 1           Page 2 of 6



       3.      Plaintiff, Central Laborers’ Pension Fund, is an employee benefit plan administered

pursuant to the terms and provisions of a trust agreement creating said Fund and is required to be

maintained and administered in accordance with the provisions of the Labor Management

Relations Act of 1947, and ERISA (as amended), 29 U.S.C. §1001 et seq. Plaintiff, Central

Laborers’ Pension Fund, is administered in Jacksonville, Illinois.

       4.      Plaintiff, Central Laborers’ Pension Fund, receives contributions from numerous

employers, and therefore, is a multiemployer plan. (See, 29 U.S.C. §1002).

       5.      The Central Laborers’ Pension Fund is the collection agents for the other named

Plaintiffs, which are employee benefit funds, labor organizations, labor-management

committees/funds established pursuant to collective bargaining agreements between the

Laborers’ International Union of North America (“Union”) and certain employer associations

whose employees are covered by collective bargaining agreements with the Union.

       6.      That Defendant is an Employer engaged in an industry within the meaning of

ERISA, 29 U.S.C. 1002 (5), (11), (12), and (14).

       7.      Defendant’s place of business and address is in Bettendorf, Iowa.

       8.      Defendant signed a Memorandum of Agreement on October 27, 2000. A copy of

the Memorandum of Agreement is attached hereto and incorporated herein as Exhibit A.

       9.      The Memorandum of Agreement bound Defendant to multiple collective

bargaining agreements within the jurisdiction of the North Central Illinois Laborers’ District

Council, which is now known as the Great Plains Laborers’ District Council, during the period of

October 27, 2000 through current.

       10.     Defendant never terminated the Memorandum of Agreement.




                                                2
        3:20-cv-03001-SEM-EIL # 1           Page 3 of 6



       11.     Pursuant to ERISA, 29 U.S.C. §1145, Defendant is required to make contributions

to Plaintiffs in accordance with the terms and conditions of the Memorandum of Agreement, the

applicable collective bargaining agreements, and Plaintiffs’ trust documents. Plaintiffs’ trust

documents, in pertinent part, are attached hereto and incorporated herein as Exhibits B, C, and

D.

       12.     Defendant employed individuals who are participants in Plaintiffs’ employee

benefit funds, pursuant to the Memorandum of Agreement.

       13.     Defendant employed individuals who performed work within the geographical

jurisdiction of Plaintiffs, and said individuals performed hours of covered work for which

contributions and other amounts are owed to Plaintiffs.

       14.     Defendant failed to properly and timely pay contributions and other amounts for

all hours of covered work performed by Defendant’s employees.

       15.     Defendant breached the Memorandum of Agreement by failing to properly and

timely remit fringe benefit contributions and other amounts to Plaintiffs.

       16.     Defendant violated Plaintiffs’ trust agreements by failing to properly and timely

remit fringe benefit contributions and other amounts to Plaintiffs. (See, Exhibits B – D).

       17.     Pursuant to Plaintiffs’ trust agreements, Plaintiffs are authorized and empowered

to examine the payroll books and records of Defendant to determine whether the employer

remitted the required payments.

       18.     Plaintiffs conducted two fringe benefit/payroll compliance audits of Defendant.

The first fringe benefit/payroll compliance audit covered the period of January 1, 2009 through

March 31, 2013, which identified certain and determinable amounts owed by Defendant. The

audit report is attached hereto as Exhibit E.



                                                 3
        3:20-cv-03001-SEM-EIL # 1              Page 4 of 6



       19.       The second fringe benefit/payroll compliance audit covered the period of April 1,

2013 through December 31, 2017, which identified certain and determinable amounts owed by

Defendant. The audit report is attached hereto as Exhibit F.

       20.       Based upon the two audit reports, less amounts previously paid by Defendant,

Plaintiffs have determined that Defendant owes Plaintiffs contributions, check-offs, liquidated

damages, and audit costs in the amount of $51,133.91.

       21.       In addition to the liability identified in the audit report, Defendant failed to remit

additional contributions and other amounts for the month of May 2016 (that is, the Defendant

had a shortage on its report form) in the amount of $331.65.

       22.       Further, Defendant failed to timely submit its report forms and corresponding

contributions for various months in 2015 and 2016, which resulted in liquidated damages of

$4,421.10.

       23.       Pursuant to Plaintiffs’ trust agreements and 29 U.S.C. §1145, Plaintiffs have

assessed liquidated damages.

       24.       Defendant owes liquidated damages in the amount of 10% of the delinquent

contributions.

       25.       A breakdown showing the total known amount owed, which already takes into

account amounts previously received, is attached hereto and incorporated herein as Exhibit G.

Exhibit G shows that Defendant owes an amount of $55,886.66 in contributions, check-offs,

liquidated damages, and audit costs.

       26.       Pursuant to the terms of Plaintiffs’ trust agreements, Defendant is liable for

reasonable attorneys’ fees, court costs, and all other reasonable expenses, such as audit costs,

incurred by Plaintiffs in the collection of the amounts owed.



                                                    4
         3:20-cv-03001-SEM-EIL # 1            Page 5 of 6



        27.     Pursuant to §1132(g)(2) of ERISA, if judgment is entered in favor of the Plaintiffs

in this matter, the Court shall award Plaintiffs certain relief, including interest, liquidated

damages or double interest, and attorneys’ fees. More specifically, §1132(g)(2) of ERISA

provides as follows:

                (g)    Attorney’s fees and costs; awards in actions involving
                delinquent contributions
                                       *              *              *
                       (2)     In any action under this subchapter by a fiduciary for
                       or on behalf of a plan to enforce section 1145 of this title in
                       which a judgment in favor of the plan is awarded, the court
                       shall award the plan –

                                (A)     the unpaid contributions,

                                (B)     interest on the unpaid contributions,

                                (C)     an amount equal to the greater of –

                                        (i)    interest on the unpaid contributions,
                                        or
                                        (ii)   liquidated damages provided for
                                        under the plan in an amount not in excess of
                                        20 percent (or such higher percentage as may
                                        be permitted under Federal or State law) of
                                        the amount determined by the court under
                                        subparagraph (A),

                                (D)     reasonable attorney’s fees and costs of the
                                        action, to be paid by the defendant, and

                                (E)     such other legal or equitable relief as the
                                        court deems appropriate.

                        For purposes of this paragraph, interest on unpaid
                contributions shall be determined by using the rate provided under
                the plan, or, if none, the rate prescribed under section 6621 of title
                26. (See, §1132(g)(2) of ERISA).

        WHEREFORE, Plaintiffs pray as follows:




                                                   5
        3:20-cv-03001-SEM-EIL # 1            Page 6 of 6



       A.      That judgment be entered in favor of the Plaintiffs and against Defendant for all

such monies found to be due—including delinquent contributions, check-offs, liquidated

damages, interest, audit costs, attorney fees, court costs, and all applicable statutory remedies

pursuant to 29 U.S.C. §1132(g)(2) for the period of January 1, 2009 through December 31, 2017

2017—at the time Judgment is rendered;

       B.      Specifically, that Defendant is decreed to pay to Plaintiffs $55,886.66 in fringe

benefit contributions, check-offs, liquidated damages, and audit costs, plus any other amounts

found to be owing at the time judgment is entered;

       C.      That Defendant be decreed to pay Plaintiffs their reasonable attorney fees and

costs as provided by ERISA, 29 U.S.C. §1132(g)(2) and Plaintiffs’ trust agreements;

       D.      That Defendant be decreed to pay all costs attendant to these proceedings; and

       E.      That Plaintiffs be awarded such other and further relief as the Court deems just

and equitable, all at Defendant’s costs.


                                              CENTRAL LABORERS’ PENSION FUND, et al.,
                                              Plaintiffs,


                                              By:             s/ Timothy J. Shrake II
                                                              TIMOTHY J. SHRAKE II
                                                              CAVANAGH & O’HARA LLP
                                                              2319 W. Jefferson Street
                                                              Springfield, IL 62702
                                                              Telephone: (217) 544-1771
                                                              Fax: (217) 544-9894
                                                              timshrake@cavanagh-ohara.com




                                                  6
